EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sparta Commercial Services, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-159166) of our report, which includes an explanatory paragraph regarding the substantial doubt about the Company’s ability to continue as a going concern, dated August 15, 2011 included Sparta Commercial Services, Inc.’s Annual Report on Form 10-K for the year ended April 30, 2011. /s/RBSM LLP New York, New York August 15, 2011
